IN THE SUPREME COURT OF TEXAS

                                 No. 10-0487

     IN RE DEB SHAFTO, HERB GONZALES, JR., EDWARD LINDSAY, ART BROWNING,
               CHRISTINE MORSHEDI AND THE GREEN PARTY OF TEXAS

                      On Petition for Writ of Mandamus

ORDERED:

      1.    The trial court's June 24, 2010 Temporary Injunction  order,  in
Cause No. D-1-GN-10-001924, styled Texas Democratic Party; Boyd  L.  Richie,
in his capacity as Chairman of the Texas Democratic Party; and John  Warren,
in his capacity as Democratic Nominee  for  Dallas  County  Clerk  v.  Texas
Green Party; Kat Swift, individually and in her capacity  as  Chairwoman  of
the Texas Green Party; Take Initiative America, Inc.; Free and Equal,  Inc.;
Tim Mooney; Unknown Donors; and the  2010  Unknown  Nominees  of  the  Texas
Green Party, in the 353rd District Court of Travis County, Texas, is  stayed
pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this July 02, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk